Citation Nr: 1613366	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-42 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from August 2003 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) following a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for hypothyroidism with an initial rating of 10 percent, effective September 10, 2007.  The claims file was transferred to the RO in Cheyenne, Colorado.

In October 2009, the RO increased the evaluation rating to 30 percent for hypothyroidism, effective September 10, 2007.  In May 2013, the Board remanded the claim for additional development.  In June 2013, the RO associated additional medical treatment records with the claims file, and in August 2013, the Veteran underwent a VA examination.  The RO issued a supplement statement of the case in December 2013 and certified the case back to the Board in January 2014.  


FINDING OF FACT

In November 2014, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement an initial evaluation in excess of 30 percent for his service-connected hypothyroidism. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of an initial evaluation in excess of 30 percent for his hypothyroidism have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

In a statement submitted in November 2014, prior to the issuance of a decision by the Board, the Veteran stated that he wished to cancel the claim of entitlement to an initial evaluation in excess of 30 percent for hypothyroidism.  This was done in writing.  

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim for entitlement to an initial evaluation in excess of 30 percent for hypothyroidism.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 30 percent for hypothyroidism is dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


